DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation "the horizontal" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.
Claims 12-20 are rejected due to their dependency on the rejected claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thota et al. (US 20150084377), hereinafter Thota.
Regarding claim 1, Thota discloses a load floor arrangement (Fig. 13A) for a motor vehicle (abstract), the load floor arrangement comprising: a rear load floor element (20 in Fig. 13A) that forms a floor portion of a load space (62 in Fig. 11A) in a floor position (Fig. 11A-13A); and a front load floor element (200 in Fig. 13A) connected to a backrest (14 in Fig. 12) of a vehicle seat and pivotable (Fig. 11A-13A, pivotable about the front end) about a floor element pivot axis (axis of 318 in Fig. 14) extending in a vehicle transverse direction, wherein the front load floor element is adjustable between a contact position (Fig. 1, when the seat is in an upright sitting position) and at least one pivoted position (Fig. 13A) in which an inclination of the front load floor element relative to a horizontal is reduced compared to the contact position (contact position Fig. 1 has non-zero degrees of inclination where Fig. 13A is substantially parallel with the horizontal), when the backrest is inclined forwards in an inclined position (Fig. 11A-13A) about a backrest pivot axis (46 in Fig. 1).
Regarding claim 2, Thota discloses the load floor arrangement according to claim 1, wherein in at least one floor position of the rear load floor element and at least one pivoted position of a front load floor element, the rear and front load floor elements are arranged adjacent to one another (Fig. 13A), wherein a difference between an inclination of the front load floor element and an inclination of the rear load floor element is not more than 10° (Fig. 13A, both elements are horizontal).
Regarding claim 3, Thota discloses the load floor arrangement according to claim 1, wherein the inclination of at least one front load floor element relative to the horizontal in at least one pivoted position is not more than 10° (Fig. 13A, the element is horizontal).
Regarding claim 4, Thota discloses the load floor arrangement according to claim 1, wherein the front load floor element can be positioned in a plurality of pivoted positions (Two positions shown in Fig. 11A and Fig. 13A) with different inclinations (Fig. 11A has non-zero inclination and Fig. 13A has substantially zero inclination).
Regarding claim 5, Thota discloses the load floor arrangement according to claim 4, wherein the front load floor element can be supported at the backrest in each pivoted position by a support arrangement (Fig. 14, supported in the front end by brackets 320 and pin 318).
Regarding claim 6, Thota discloses the load floor arrangement according to claim 1 further comprising a support arrangement which has a first support element arranged on the backrest (320 in Fig. 14, coupled to backrest shown in Fig. 13) and a second support element (pin 318 in Fig. 14) arranged on the front load floor element, wherein one of the support elements has a retaining structure (aperture 322 for pin 318 in Fig. 14) for each pivoted position, with which the other support element engages in an interlocking manner in the pivoted position (paragraph 0057, pin engages with the aperture).
Regarding claim 7, Thota discloses the load floor arrangement according to claim 1, wherein the backrest has two front load floor elements (201 and 202) which are pivotable about two floor element pivot axes (318 in Fig. 14 and 226 in Fig. 12A) arranged offset (one in front of the other) relative to one another.
Regarding claim 11, Thota discloses a motor vehicle (abstract and Fig. 1) comprising: a load space (62 in Fig. 2); a vehicle seat having a backrest (backrest 14 in Fig. 12 and seat in Fig. 12A); and a load floor arrangement comprising: a rear load floor element (20 in Fig. 13A) that forms a floor portion of the load space in a floor position (Fig. 11A-13A); and a front load floor element (200 in Fig. 13A) connected to the backrest of the vehicle seat and pivotable (Fig. 11A-13A, pivotable about the front end) about a floor element pivot axis (axis of 318 in Fig. 14) extending in a vehicle transverse direction, wherein the front load floor element is adjustable between a contact position (Fig. 1, when the seat is in an upright sitting position) and at least one pivoted position (Fig. 13A) in which an inclination of the front load floor element relative to the horizontal is reduced compared to the contact position (contact position Fig. 1 has non-zero degrees of inclination where Fig. 13A is substantially parallel with the horizontal), when the backrest is inclined forwards in an inclined position (Fig. 11A-13A) about a backrest pivot axis (46 in Fig. 1).
Regarding claim 12, Thota discloses the motor vehicle according to claim 11, wherein in at least one floor position of the rear load floor element and at least one pivoted position of a front load floor element, the rear and front load floor elements are arranged adjacent to one another (Fig. 13A), wherein a difference between an inclination of the front load floor element and an inclination of the rear load floor element is not more than 10° (Fig. 13A, both elements are horizontal).
Regarding claim 13, Thota discloses the motor vehicle according to claim 11, wherein the inclination of at least one front load floor element relative to the horizontal in at least one pivoted position is not more than 10° (Fig. 13A, the element is horizontal).
Regarding claim 14, Thota discloses the motor vehicle according to claim 11, wherein the front load floor element can be positioned in a plurality of pivoted positions (Two positions shown in Fig. 11A and Fig. 13A) with different inclinations (Fig. 11A has non-zero inclination and Fig. 13A has substantially zero inclination).
Regarding claim 15, Thota discloses the motor vehicle according to claim 14, wherein the front load floor element can be supported at the backrest in each pivoted position by a support arrangement (Fig. 14, supported in the front end by brackets 320 and pin 318).
Regarding claim 16, Thota discloses the motor vehicle according to claim 11, further comprising a support arrangement which has a first support element arranged on the backrest (320 in Fig. 14, coupled to backrest shown in Fig. 13) and a second support element (pin 318 in Fig. 14) arranged on the front load floor element, wherein one of the support elements has a retaining structure (aperture 322 for pin 318 in Fig. 14) for each pivoted position, with which the other support element engages in an interlocking manner in the pivoted position (paragraph 0057, pin engages with the aperture).
Regarding claim 17, Thota discloses the motor vehicle according to claim 11, wherein the backrest has two front load floor elements (201 and 202) which are pivotable about two floor element pivot axes (318 in Fig. 14 and 226 in Fig. 12A) arranged offset (one in front of the other) relative to one another.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8-10 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Thota in view of Fischer et al. (US 8172295), hereinafter Fischer.
Regarding claim 8, Thota discloses the load floor arrangement according to claim 1, wherein the rear load floor element can be supported in the load space relative to the horizontal (Thota, Fig. 13A, parallel to horizontal).
Regarding claim 9, Thota discloses load floor arrangement according to claim 1, wherein the rear load floor element can be supported in the load space (Thota, Fig. 13A).
Regarding claim 10, Thota discloses load floor arrangement according to claim 1, wherein when the backrest is arranged in the inclined position, the rear load floor element can be supported (Thota, Fig. 13A).
Regarding claim 18, Thota discloses the load floor arrangement according to claim 11, wherein the rear load floor element can be supported in the load space relative to the horizontal (Thota, Fig. 13A, parallel to horizontal).
Regarding claim 19, Thota discloses load floor arrangement according to claim 11, wherein the rear load floor element can be supported in the load space (Thota, Fig. 13A).
Regarding claim 20, Thota discloses load floor arrangement according to claim 11, wherein when the backrest is arranged in the inclined position, the rear load floor element can be supported (Thota, Fig. 13A).
Thota fails to disclose a plurality of floor positions with different inclinations as recited in claims 8 and 18; a plurality of floor positions at different heights as recited in claims 9 and 19; a wall position at the rear adjacent to the backrest, in which wall position it is arranged at an angle of not more than 20° relative to the vertical as recited in claims 10 and 20.
However, Fischer teaches a plurality of floor positions with different inclinations (Fischer, Fig. 1, 4, and 5); a plurality of floor positions at different heights (Fischer, Fig. 1 and 3); a wall position (Fischer, Fig. 4 and Col. 7 lines 8-11) at the rear adjacent to the backrest (Fischer, Fig. 4, behind the backrest), in which wall position it is arranged at an angle of not more than 20° (Fischer, Fig. 4, substantially parallel to vertical).
Fischer is considered to be analogous art because it is in the same field of load floor arrangement as Thota. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the vehicle as taught by Thota to incorporate the teachings of Fischer and replace the rear load floor element in Thota with the load floor arrangement in Fischer. Doing so provides simple height adjustable cargo floor that can be arranged into different positions including a space-saving stowage position according the needs of a user (Fischer, Col. 1 lines 51-58).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references that are not relied upon all disclose load floor arrangements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Wenwei Zhuo whose telephone number is (571)272-5564. The examiner can normally be reached Monday through Friday 8 a.m. - 4 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenn Dayoan can be reached on (571)272-6659. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.Z./               Examiner, Art Unit 3612 

/JASON S MORROW/               Primary Examiner, Art Unit 3612